COMPX ANNOUNCES AGREEMENTS TO REDUCE OUTSTANDING CLASS A COMMON STOCK DALLAS, TEXAS...October 17, 2007...CompX International Inc. (NYSE:CIX) announced that it has entered into agreements to acquire and/or cancel an aggregate of 2,696,420 shares of its class A common stock held directly or indirectly by a subsidiary of Titanium Metals Corporation (NYSE:TIE), an affiliate of CompX, at a price of $19.50 per share to be paid in the form of subordinated term loan promissory notes with an aggregate principal amount of $52.6 million.The notes will mature in seven years and bear interest at a rate of LIBOR plus 1.00%. The 2,696,420 shares represent approximately 18% of CompX’s 15.2 million shares of class A and class B common stock outstanding prior to the transaction and approximately 52% of CompX’s 5.2 million shares of class A common stock outstanding prior to the transaction. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
